1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DERRICK LAMAR MCKNIGHT,                          Case No. 3:17-cv-00681-MMD-CBC

7                                  Petitioner,                       ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11          Petitioner has filed a motion for appointment of counsel. (ECF No. 9.) The Court

12   has also reviewed his petition. (ECF No. 6.) Ground 6 is a claim that the trial court erred

13   in admitting locations of cellular phone towers and in permitting a detective to testify

14   regarding records of cellular phone towers. Petitioner might have a Fourth Amendment

15   claim regarding introduction of cellular site location information, under United States v.

16   Carpenter, 138 S. Ct. 2206 (2018), which the Supreme Court decided after Petitioner

17   commenced this action. Counsel will help determine whether Petitioner can present a

18   viable claim under Carpenter.

19          Petitioner has also filed a motion for leave to amend (ECF No. 10), and a motion

20   for relief from the judgment (ECF No. 11). These motions are moot because the Court is

21   appointing counsel, and the Court will give counsel the opportunity to file an amended

22   petition.

23          Petitioner has also filed a motion for a copy of the docket sheet (ECF No. 18), which

24   the Court grants.

25          It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

26   9) is granted. The Federal Public Defender is provisionally appointed to represent

27   Petitioner.

28
1           It is further ordered that the Federal Public Defender must, within 30 days from the

2    date that this order is entered, undertake direct representation of Petitioner or indicate to

3    the Court his inability to represent Petitioner in these proceedings. If the Federal Public

4    Defender does undertake representation of Petitioner, he will then have 60 days to file an

5    amended petition for a writ of habeas corpus, if desired. If the Federal Public Defender is

6    unable to represent Petitioner, then the Court will appoint alternate counsel.

7           It is further ordered that neither the foregoing deadline nor any extension thereof

8    signifies or will signify any implied finding of a basis for tolling during the time period

9    established. Petitioner always remains responsible for calculating the running of the

10   federal limitations period under 28 U.S.C. § 2244(d)(1), and timely asserting claims.

11          It is further ordered that the Clerk electronically serve the Federal Public Defender

12   a copy of the petition (ECF No. 6), and a copy of this order.

13          It is further ordered that, notwithstanding Local Rule LR IC 2-2(g), paper copies of

14   any electronically filed exhibits need not be provided to chambers or to the staff attorney,

15   unless later directed by the Court.

16          It is further ordered that Respondents need not respond to the petition (ECF No. 6),

17   unless later directed by the Court.

18          It is further ordered that Petitioner’s motion for leave to amend (ECF No. 10) is

19   denied as moot.

20          It is further ordered that Petitioner’s motion for relief from judgment (ECF No. 11) is

21   denied as moot.

22          It is further ordered that Petitioner’s motion for a copy of the docket sheet (ECF No.

23   18) is granted. The Clerk of Court will send a copy of the docket sheet to Petitioner.

24          DATED THIS 14th day of March 2019

25

26
                                                       MIRANDA M. DU
27                                                     UNITED STATES DISTRICT JUDGE

28

                                                   2
